IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00417-CR

HAMIS ATHOMAN CHANDE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-338-C1


                          MEMORANDUM OPINION


      In this appeal, appellant, Hamis Athoman Chande, challenges his conviction for

unlawful possession of a controlled substance in a drug-free zone. See TEX. PENAL CODE

ANN. § 481.112 (West 2010); see also id. § 481.134 (West Supp. 2013). On January 22,

2014, the State filed a motion for extension of time to file its brief in this appeal. The

basis of the motion was that appellant, who has been allowed to represent himself on

appeal, has checked out the record from the district clerk, used it to prepare his brief,

and now refuses to return the record to the district clerk. In response to the State’s
motion, we stayed the briefing schedule, dismissed the State’s motion as moot, and

ordered appellant to return the full record in its original condition and arrangement to

Karen Matkin, the District Clerk of McLennan County, within fourteen days of January

30, 2014. We also informed appellant that a failure to return the record within fourteen

days of January 30, 2014, could result in “appropriate sanctions to include a

requirement that Chande pay for the preparation of a duplicate record or dismissal of

his appeal for impairing the State’s ability to timely file a response and under our

inherent authority to manage and control our docket.”1 See TEX. R. APP. P. 37.3(b).

       To date, appellant has not returned the full record, as ordered. As we noted in

our January 30, 2014 order, appellant’s “actions have delayed the presentation of his

appeal and it can be inferred from his efforts to delay the disposition of his appeal that

it is being pursued to delay rather than achieve a just disposition.” Accordingly, we

dismiss this appeal, under our inherent authority, for want of prosecution. 2 See id.; Ealy

v. State, 222 S.W.3d 744, 745 (Tex. App.—Waco 2007, no pet.) (citing Peralta v. State, 82
S.W.3d 724, 725-26 (Tex. App.—Waco 2002, no pet.)); see also Evans v. State, No. 10-09-

00251-CR, 2010 Tex. App. LEXIS 546, at *3 (Tex. App.—Waco Jan. 27, 2010, no pet.)

(mem. op., not designated for publication).




       1  Nothing in the record indicates that appellant has the ability or willingness to pay for the
creation of a duplicate record. Accordingly, under our inherent authority, we will dismiss this appeal.

       2   All pending motions or requests are dismissed as moot.

Chande v. State                                                                                 Page 2
                                             AL SCOGGINS
                                             Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed March 13, 2014
Do not publish
[CR25]




Chande v. State                                            Page 3